DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 8, 10-17, 19, 24, 26-33, 35, 40 and 42-48 are presented for examination.
Claims 1, 3, 8, 10-17, 19, 24, 26-33, 35, 40 and 42-48 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Amir H. Raubvogel (Reg. No. 37,070) on 17 May 2021.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Allowable Subject Matter
Claims 1, 3, 8, 10-17, 19, 24, 26-33, 35, 40 and 42-48 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1, 3, 8, 10-17, 19, 24, 26-33, 35, 40 and 42-48 are allowable over the prior art of record. 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “at an input device, receiving user input specifying one of the plurality of tenants;
at a processor, transmitting, to a storage device, a request to look up the specified tenant in a global database;
at the processor, receiving, from the storage device, an identifier of a tenant database comprising data relating to the specified tenant;
at a display device, presenting user interface controls for specifying query terms for data relating to the specified tenant;
at the input device, receiving user input via the user interface controls, the user input specifying query terms for data relating to the specified tenant;
at the processor, generating a query based on the specified query terms;
at the processor, transmitting a query request based on the specified query terms to a storage device comprising the identified tenant database;

at the display device, outputting one or more primary hyperlinks, each primary hyperlink being associated with at least a subset of the records identified by the query results;
at the input device, receiving user input activating one of the primary hyperlinks;
responsive to the activated primary hyperlink being associated with only one record, displaying the record;
responsive to the activated primary hyperlink being associated with a plurality of records and all records in the plurality of records associated with the activated primary hyperlink belong to the same table, displaying a list of all records in the plurality of records; and
responsive to the activated primary hyperlink being associated with a plurality of records and at least one record in the plurality of records associated with the activated primary hyperlink belongs to a different table than at least one other record in the plurality of records associated with the activated primary hyperlink, displaying a pane comprising a plurality of secondary hyperlinks, each secondary hyperlink linking to a different table comprising a different subset of the plurality of records associated with the activated primary hyperlink, wherein the displayed pane does not comprise any records associated with the activated primary hyperlink and does not comprise any records associated with any of the secondary hyperlinks” and equivalently in independent claims 17 and 33.

Dependent claims 3, 8, 10-16, 19, 24, 26-32, 35, 40 and 42-48 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (9:30AM EST - 5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

/H. W./
Examiner, AU 2168
17 May 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168